

Exhibit 10.26


Independent Director Compensation Policy
of
Myovant Sciences Ltd. (this “Policy”)
(effective April 1, 2018)
Independent directors of Myovant Sciences, Ltd. (the “Company”) are compensated
for service on the Board of Directors of the Company (the “Board”) through a
combination of cash retainer and equity grants. In addition, the Company
reimburses directors for reasonable expenses incurred in serving as a director.
Cash Compensation
As of April 1, 2018, annual retainers are paid in the following amounts to
independent directors:
Annual Retainer, all Independent Directors
 
$
40,000


Additional Annual Retainer for Non-Executive Chairman
 
$
30,000


Additional Annual Retainer for Lead Independent Director
 
$
15,000


Additional Annual Retainer for Committee Chairs:
 
 
Audit Committee
 
$
15,000


Compensation Committee
 
$
10,500


Nominating and Corporate Governance Committee
 
$
7,500


Additional Annual Retainer for Committee Members:
 
 
Audit Committee
 
$
7,500


Compensation Committee
 
$
5,000


Nominating and Corporate Governance Committee
 
$
4,000





All annual retainers will be paid in cash quarterly in arrears promptly
following the end of the applicable fiscal quarter, but in no event more than
thirty (30) days after the end of such quarter.
Equity Compensation
Upon initial election to the Board, each independent director is entitled to
receive an initial option grant to purchase 45,000 common shares of the Company.
The initial option grant will be automatically granted, without further action,
on the date on which the director’s service as a director begins and will vest
as to 1/3 of the shares on the first anniversary of the grant date, with the
balance of the shares vesting in eight equal quarterly instalments thereafter,
subject to the applicable director’s continued service through the vesting date.
Each independent director who is elected or appointed as a director at least a
full fiscal quarter prior to an Annual General Meeting of Shareholders (the
“Annual Meeting”) and whose service as a director will continue after such
Annual Meeting is entitled to receive an additional annual grant of an option to
purchase 22,500 common shares of the Company on the date of the Annual Meeting.
The annual option grant will be automatically granted, without further action,
on the date of the applicable Annual Meeting and will vest in full on the
earlier to occur of (i) the first (1st) anniversary of the date of grant and
(ii) the date immediately prior to the date of the Annual Meeting for the year
following the year in which the grant is made, subject in each case to continued
service through the vesting date.





--------------------------------------------------------------------------------




Option grants (i) have an exercise price equal to the closing price of common
shares of the Company on the New York Stock Exchange on the grant date; (ii) are
subject to the applicable independent director’s continued service through the
vesting date; (iii) expire on the ten-year anniversary of the grant date; and
(iv) are subject to all applicable terms of the 2016 Equity Incentive Plan of
the Company and applicable equity award agreements thereunder.
Effectiveness, Amendment, Modification and Termination
This Policy may be amended, modified or terminated by the Compensation Committee
or the Board in the future at its sole discretion.
* * * *









